  Case: 1:18-cv-00260-MTS Doc. #: 87 Filed: 10/05/20 Page: 1 of 1 PageID #: 719


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 GEORGE F. ALDRIDGE JR.,                           )
                                                   )
               Plaintiff,                          )
                                                   )
          v.                                       )       No. 1:18-CV-00260-MTS
                                                   )
 CYNTHIA REESE,                                    )   PRO BONO VOLUNTEER SERVICE
                                                   )        PANEL APPOINTMENT
               Defendant.                          )
                                                   )

                     NOTICE OF APPOINTMENT OF PRO BONO COUNSEL

      Pursuant to the Plan for the Appointment of Pro Bono Counsel, the Clerk of the Court

hereby notifies
      Kanzler, Jay L. Jr.
      WITZEL AND KANZLER LLC
      2001 S. Big Bend Boulevard
      St. Louis, MO 63117
that he is appointed to serve as Pro Bono Counsel on behalf of the plaintiff in the above-styled

action.

      The Clerk of the Court shall provide appointed counsel with a copy of the complete

Court file.
October 5, 2020                                  Gregory J. Linhares                    /
Date                                             Clerk of Court
                                          By: /s/ Cathy Gould                 /
                                              CATHY GOULD
                                              Deputy Clerk
